                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PHARMACEUTICAL MANUFACTURING
 RESEARCH SERVICES, INC.,

                      Plaintiff-Petitioner,
                                                              CIVIL ACTION
           v.
                                                              NO. 17-04898
 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, SCOTT GOTTLIEB,
 M.D., in his official capacity as the
 Commissioner of Food and Drugs, and his
 successors and assigns, and ERIC D.
 HARGAN, in his official capacity as the
 Acting Secretary of the United States
 Department of Health and Human Services,
 as well as his successors and assigns,

                      Defendants,
 and

 DAIICHI SANKYO, INC.,

                      Intervenor-Defendant.

                                        ORDER

       AND NOW, this 22nd day of January, 2019, upon consideration of

Pharmaceutical Manufacturing Research Services, Inc.’s Motion for Summary

Judgment, (ECF No. 34), the United States Food and Drug Administration, et al.’s,

Motion for Summary Judgment, (ECF No. 36), Daiichi Sankyo’s Motion for Summary

Judgment, (ECF No. 37), their responses (ECF Nos. 38, 39, 40, 41, 42, 43, 47, 48, 50, 51,

53, 56, 58, 60, 62, 65, 67) and after hearing oral argument, (ECF No. 68), it is hereby

ORDERED that PMRS’s Amended Complaint, (ECF No. 11), is DISMISSED for lack

of jurisdiction. The Clerk of Court shall mark this case CLOSED.




                                              1
    BY THE COURT:

    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




2
